DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al (7,589,391 B2).
Regarding claim 11, Ohta et al discloses a semiconductor structure (Figure 7H) comprising: a layer of doped silicon (Figure 7H, reference 10) formed overlying a substrate (Figure 7H, reference 1), wherein a level of doping within the doped silicon increases at an increasing distance from the substrate (column 6, lines 63-67 thru column 7, lines 1-3); a trench (Figure 7H, where references 8 and 9 are located) formed on either side of the layer of doped silicon (Figure 7H, reference 10), the trench (Figure 7H, where references 8 and 9 are located) comprising a liner of a first oxide material (Figure 7H, reference 8) and a fill material of a second oxide material (Figure 7H, reference 9), wherein the trench (Figure 7H, where references 8 and 9 are located) is characterized by sloped sidewalls (column 5, lines 18-21); and a contact (Figure 7H, reference 12).
Regarding claim 13, Ohta et al discloses wherein the sloped sidewalls of the trench is characterized by a consistent slope (column 5, lines 18-21), and wherein the layer of doped silicon is characterized by a linear increase in doping (column 6, lines 63-67 thru column 7, lines 1-3) from a position proximate the substrate to a location proximate a surface opposite a surface adjacent the substrate (Figure 7H).
Allowable Subject Matter
Claims 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a semiconductor structure comprising: wherein a dopant for the layer of doped silicon comprises phosphorus, wherein a dopant concentration at a location proximate the substrate is less than or about 8e15 cm-3, and wherein a dopant concentration distal the substrate is greater than or about 9e15 cm3 (claim 12), wherein the substrate comprises silicon doped with antimony, wherein the first oxide material comprises aluminum oxide, and wherein the second oxide material comprises silicon oxide (claim 14), wherein an exposed surface of the semiconductor structure comprises a boron implant producing a P-N junction for the semiconductor structure (claim 15) and wherein the contact comprises a region of metal silicide, wherein the region of metal silicide is characterized by implanted ions of boron, phosphorus, or arsenic, and wherein the region of metal silicide is characterized by a barrier height of greater than or about 0.6 V to produce a Schottky contact (claim 16) all incorporated together into the independent claim 11.
Claims 1-10 and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest methods of forming semiconductor structures comprising: wherein a level of doping is increased at an increasing distance from the semiconductor substrate; etching the doped silicon layer to define a trench extending to the semiconductor substrate, wherein the doped silicon layer defines a sloping sidewall of the trench, and wherein the trench is characterized by a depth of greater than or about 30µm (claim 1) and wherein a dopant is included on a gradient of increasing dopant concentration at an increasing distance from the semiconductor substrate; etching the doped silicon layer to define a trench extending to the semiconductor substrate, wherein the doped silicon layer defines a sloping sidewall of the trench, wherein the trench is characterized by a depth of greater than or about 30                                
                                    µ
                                
                            m (claim 17) as described in the independent claims and in the context of their recited processes, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
October 19, 2022